DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, and dependents, is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Applicant recites the limitation “wherein no side opening other than the proximal-most side opening associated with the radiopaque marker is radiographically distinguishable from the rest of the distal end”. However, this limitation creates substantial confusion over what structure is required to be present in the claims.
Applicant points to “Figures 3, 4, 12, 14, 15, and paragraphs [0006] and [0047] of the specification as filed” for support. Examiner further notes that Applicant offers no further discussion of this limitation including paraphrasing what it might mean to the ordinary artisan or mapping it to any specific structure or configuration in the instant application. Examiner notes that the cited portions of the specification do not explicitly address this limitation and curiously Applicant does not cite the one section of the specification (Par. 36 of the PGPUB) that supports the instant verbiage – albeit in a wholly conclusory fashion.
Par. 36 recites “An intravascular catheter may be formed such that no opening other than the proximal-most opening is radiographically distinguishable from the rest of the distal end. FIG. 19 is an X-ray image showing the intravascular catheter placed from the left side with the tip in the right atrium. Two positioning markers are seen, one at the proximal side hole and the other at the tip, making the proximal-most opening the only opening radiographically distinguishable.” In the instant case it is unclear if this limitation is something that’s specific to the embodiment illustrated in Fig. 19 or is also represented in other embodiments – particularly those with clear schematic figures. It is unclear if the “proximal side hole” is the only side hole present in Fig. 19 or – if like other embodiments – other side holes are included. There is no further editorialization of this limitation, paraphrasing, or clear explanation of WHY or HOW only the proximal-most side opening is radiodistinguishable and not any of the other side openings.
The plain reading of the claim limitation would appear to indicate that the instant limitation is intended as a prohibition against a user being able to use the information observable from the radiopaque marker to determine the location of any other included side openings. Examiner further notes the use of the definite article “the” for “the proximal-most side opening” and “the radiopaque marker” making it clear that this opening and this marker combination MUST be the ONLY “radiographically distinguishable” combination. Based upon the disclosure and the instant claim is believed that the ability for the proximal-most side opening to be radiographically distinguishable flows from a user knowing the placement of the marker with respect to the side opening – i.e. the user “knows” that the marker band is placed a specific distance from the proximal-most side opening and therefore can use the position of the band to indirectly determine the position of the side opening.
However, Examiner submits that this reliance upon a user knowledge would likewise allow them to distinguish any other side opening as long as it is known what the distance between that hole and the marker. Looking through Applicant’s cited figures/embodiments we find embodiments wherein there appears to be other side openings which can be radiographically distinguished.
Figure 3 – this embodiment shows two lumens with two marker bands (12) and two side openings (11). Examiner notes that the claim requires both a first and second lumen and one “proximal most side opening”. The fact that Figure 3 depicts TWO equally proximal side openings (and arguably not a “the proximal most side opening”), notwithstanding, the configuration illustrated clearly shows TWO side openings which are radiographically distinguishable based upon their known distance from the marker band.
Figure 4 – this embodiment shows two connected lumens with a single marker band (16) and TWO side openings (15). Examiner notes that the claim requires both a first and second lumen and one “proximal most side opening”. The fact that Figure 4 depicts TWO equally proximal side openings (and arguably not a “the proximal most side opening”), notwithstanding, the configuration illustrated clearly shows TWO side openings which are radiographically distinguishable based upon their known distance from the marker band.
Figure 12 – this embodiment shows two proximally connected lumens with a total of four markers (53). It includes one proximal-most side opening – i.e. the proximal-most side opening lying on the right hand lumen. This proximal-most side opening is radiographically distinguishable by knowing the distance between the right hand proximal marker and this opening. However, this embodiment ALSO includes OTHER radiographically distinguishable openings – i.e. the proximal opening of the left hand lumen is distinguishable by knowing the distance between the left hand proximal marker band and the opening, the distal-most side opening of the left hand lumen is radiographically distinguishable by knowing the distance between the distal-most marker band and the distal-most side opening, the right hand distal side opening is radiographically distinguishable by knowing the distance between the right hand distal marker and the right hand distal opening, and the middle left hand side opening is radiographically distinguishable much in the same manner by knowing the distance between the middle opening and either the proximal left marker band and/or the distal left marker band.
Figure 14 – this embodiment appears to illustrate two equally proximally located left and right side openings, whereby both openings are equally radiographically distinguishable based upon their known spatial separation between the marker band and the openings.
Figure 15 – this embodiment appears to illustrate ONLY a single side opening and a single marker band. Examiner submits that this is the only configuration where the proximal-most side opening (because it’s the ONLY side opening) is the ONLY radiographically distinguishable side opening. However, Claim 1 is clear inclusive to “one or more side openings” and as such for a claim to simultaneously be explicitly permissive to a plurality of side openings and then be implicitly requiring ONLY a single side opening is indefinite as it clear confusion concerning contradictory limitations.
Originally filed Par. 6 recites: “The functional area of the catheter is between the tip and the most proximal opening. That opening is usually located several centimeters proximal to the tip. Currently, that most proximal opening cannot be identified on imaging. The reason for that is that the most proximal opening is not marked and the whole catheter is radio opaque. The operator who wishes to insert the intravascular catheter accurately has no way of knowing where that most proximal opening is and where it is in relationship with the patient body or catheter tip. Also, the insertions of catheters are performed under fluoroscopy which provides at time poor image quality. In addition, some patients are overweight, and this also contributes to poor image quality. The operator in these cases has a difficult time identifying the exact location and position of the catheter. The catheter embodiment disclosed in this invention will allow the physician to know exactly where the most proximal opening in the catheter is, where it is in relationship to the catheter tip and where it is to the anatomic markers in the patient's body.” Makes no mention of how a proximal-most side opening is made the ONLY radiographically distinguishable side opening.
Likewise, originally filed Par. 47 recites: “FIG. 3 depicts a symmetrical catheter with a spiral tip design. The tip of the catheter is identified. The proximal opening or side slot is seen (11). The marker (12) is identified just proximal to that. FIG. 4 a lateral view of the symmetrical catheter with a spiral tip design. The catheter tip (13) is identified. The distal openings (14) of the catheter are seen. The proximal openings (15) or side slots are seen proximal to the catheter tip. The radiopaque marker (16) is seen proximal to the most proximal openings” and fails to mention how a proximal-most side opening is made the ONLY radiographically distinguishable side opening. Furthermore, as noted above, the lack of a clear “proximal-most side opening” and the inclusion of two radiographically distinguishable side openings (11) creates confusion as to whether Claim 1 should even be considered to read upon the illustrated configuration in the first place.
Looking back to Par. 36 which provides the only clear antecedent basis for the offending claim limitation – references Fig. 19 which illustrates a catheter configuration with “two positioning markers” with “one at the proximal side hole” and the “other at the tip”. In the instant case there presents some confusion as to whether “at the proximal side hole” refers to “proximally adjacent” configuration required by Claim 1 OR a narrower “at” where the marker is superimposed over the side opening (see e.g. Fig. 6B of U.S. Publication No. 2009/0326560 “Lampropolous”). Examiner notes that while the instant specification does not show any specific configurations where the marker is superimposed over the proximal-most side opening the specification does suggest that “at” and “adjacent” may not have the same scope (see Par. 58, 71, 84). Examiner submits that were the marker band to overlie the proximal-most side opening and such an overlaying configuration considered to create the “radiographically distinguishable” character of the side opening and the distal marker band does not overly any side opening, then logically that would create a proximal-most side opening which is the ONLY side opening that is radiographically distinguishable. However, the fact that the metes and bounds of “at” is not expanded upon, and the configuration of Fig. 19 is not shown with sufficient detail would not be demonstrative that was Applicant’s intended meaning of the claim limitation. Furthermore, such an interpretation would be contradictory with the limitation in Claim 1 that the radiopaque marker is positioned “proximally adjacent” to the proximal-most side opening – a configuration which would appear to preclude superimposed markers/openings.
Further consideration of the instant limitation over the enumerated embodiments is made below –
Fig. 1 – logically, by knowing the distance between any opening and the marker band each opening is “radiographically distinguishable” much in the same way that the proximal-most side opening is “radiographically distinguishable” – i.e. a user observes the marker band under fluoroscopy and uses their knowledge of the catheter configuration to infer the position of the proximal-most opening based upon the known distance between the opening and the marker. Using this same knowledge the user should also be able to know the position of any of the other openings – particularly the distal-most opening. 
Fig. 2 suffers from similar problems noted with respect to the embodiment of Fig. 12 – i.e. the inclusion of two marker bands clearly allows, at the very least, each proximal-side port of the first and second lumens to be radiographically distinguishable – however the instant claim requires “THE” proximal-most side opening to be the ONLY radiographically distinguishable side opening. As such, the configuration of Fig. 2 (the capability for a user to determine the location of any side opening based upon a known distance between the marker and the side port notwithstanding) cannot possibly be the claimed configuration.
Fig. 5 suffers from the same problems as Fig. 2.
Fig. 6 includes only one marker band and one clearly proximal-most side opening. However, Examiner submits that any of the remaining side ports are “radiographically distinguishable” in the same way that the proximal-most side opening is – i.e. the user knows the distance between the marker and the side port and therefore can use this knowledge to position ANY of the side ports at any physiological feature. In other words, if the user wanted to locate the distal-most side port at the junction of the SVC and the right atrium the user would merely offset the marker band from the junction a known distance corresponding to the distance between the marker band and the distal-most side port.
Fig. 7 and 8 suffer from the same problems as Fig. 2 and 5.
Fig. 9 presents the marker distal to the proximal-most side opening and therefore cannot represent the claimed configuration. Aside from that the inclusion of two marker bands clearly allows for multiple radiographically distinguishable side ports and the location of the marker band (44) between a proximal-most side port and a second, proximal side port would allow either port to be equally radiographically distinguishable.
Fig. 10 lacks a side opening.
Fig. 11 presents similar issues to Fig. 6, where the position of either of the illustrated side openings can determined based upon their known distance from the marker band.
Fig. 13 presents two equally proximal side ports and therefore cannot possibly be considered to have “a proximal-most side opening” as required by Claim 1.
Fig. 16 presents the marker band distal to the proximal-most side port and presents a configuration where the location of the band presents both the proximal-most side opening and the second proximal side opening to be equally radiographically distinguishable.
Fig.17 presents the marker band (72) in a configuration that appears to be laterally adjacent to the proximal-most marker band and located on the opposing lumen. While this arguably presents a configuration where the proximal-most marker band is MORE radiographically distinguishable as it does not require any approximation based upon spatial separation, this cannot be the claimed configuration of Claim 1 as the claim requires the marker band to be located proximally of the proximal-most side opening.
Fig. 18 presents similar issues to Figs. 6 and 11, where the position of any of the illustrated side openings can determined based upon their known distance from the marker band.
Figs. 19-34 lack any distinctiveness for determining the position of the marker band and the side opening(s) with respect to one another and cannot be determined to provide further clarification of the meaning of the instantly claimed configuration.
As such, the instant claims lack clarity over the provided specification so as to enable the ordinary artisan to clearly determine what is meant by a configuration where “no side opening other than the proximal-most side opening associated with the radiopaque marker is radiographically distinguishable from the rest of the distal end”. The claim should be amended to clearly point out and distinctly claim the exact structure that is responsible for ONLY the proximal-most side opening being radiographically distinguishable or the limitation canceled from the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 9-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2006-346183 (“Matsuda”) in view of WO 2006/090707 (“Mischishita”) also published as U.S. Publication No. 2009/0287135 which hereby forms the faithful idiomatic translation upon which the instant claims are rejected.
Regarding Claim 1, Matsuda discloses a dialysis catheter (20; Fig. 6) comprising a distal end (see Fig. 6a) for insertion and a proximal end (not shown; see generally Fig. 1A), the dialysis catheter comprising:
A first lumen (7) having a proximal end (not shown; i.e. the end outside the body) configured for delivery or aspiration of blood during a dialysis procedure (see Background) and a distal end (see Fig. 6A) having an end opening (12);
A second lumen (8) having a proximal end (not shown; i.e. the end outside the body) configured for delivery or aspiration of blood during a dialysis procedure (see Background) and a distal end (Fig. 6A) having an end opening (11);
One side opening (14) in the first lumen the one side opening being the proximal most side opening (see Fig. 6A ).
Matsuda discloses the invention substantially as claimed except that the invention includes a “radiopaque marker positioned proximally adjacent to the proximal most side opening”. However, radiopaque markers are notoriously well-known in the art of hemodialysis catheters to assist in placement of the catheter under fluoroscopy. For example, Mischishita discloses a related catheter (13) useful for dialysis (Par. 151) which includes one or more marker bands (11 – see Fig. 8) provided about the catheter, whereby the marker bands includes a radiopaque marker band positioned proximally adjacent to a proximal-most side opening (see Fig. 8 – i.e. the proximal-most opening which is angled to the right hand side of the page) whereby the marker bands can be positioned “around the side holes 10” in order to allow the side holes to be located under fluoroscopy (Par. 86, 97). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to include radiopaque marker(s) in the invention of Matsuda, inclusive to a marker band positioned proximally adjacent to the proximal-most side opening, as disclosed by Mischishita, in order to assist in placement of the catheter under fluoroscopy.
Examiner notes that to the extent that the proximal-most side opening of Matsuda (Fig. 6a) presents as the ONLY side opening, when modified by Mischishita, the resultant configuration clearly presents wherein “no side opening other than the proximal-most side opening associated with the radiopaque marker is radiographically distinguishable from the rest of the distal end”.
Regarding Claim 2, Matsuda discloses that opening (12) is positioned apart from opening (11) by 1-11cm (Abstract). Matsuda further discloses “so it [side hole 14] is preferably located 1mm to 50mm from the blood removal port [opening 12], more preferably 2mm to 35mm”. As such, the “maximum distance between the end openings and the radiopaque marker” must be understood to range from 1cm plus 1mm to 11cm plus 50mm OR 1.1cm to 16cm – whereby this range wholly encompasses Applicant’s claimed range – whereby it is understood that selecting a specific value is a result effective variable for scaling/proportioning the catheter for any particular patient as well as optimizing fluid exchange for any desired catheter flow rate. It has been held where the claimed ranges overlap or lie inside ranges disclosed in the prior art a prima facie case of obviousness exists, see In re Wertheim, 541 F.2d 257, 191 USPQ (CCPA 1976). Furthermore, it has been held that changes in size/proportion of an invention requires only routine and customary skill in the art, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). And furthermore, it is settled principle of law that mere carrying forward of an original patent conception involving only change of form, proportions is not an invention which will sustain patentability, see In re Williams, 36 F.2d 436, 438 (CCPA 1929). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the  maximum distance between the end openings and the radiopaque marker is between 1.5 and 5 cm, a value within the range identified by Matsuda, in order to specifically construct a particular catheter of a particular size to achieve particular flow dynamics to treat a particular patient while achieving only expected and obvious results commensurate in carrying forward the disclosed scope of the Matsuda invention.
Regarding Claim 3, to the extent that Matsuda suggests positioning the side opening (14) 1.1cm to 16cm from the distal end and Mischishita contemplates locating a radiopaque marker immediately proximally adjacent to the opening so as to allow the position of the opening to be determined, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to position the radiopaque marker very close to the side opening inclusive to configurations of about 3cm from distal most end opening (11). It has been held where the claimed ranges overlap or lie inside ranges disclosed in the prior art a prima facie case of obviousness exists, see In re Wertheim, 541 F.2d 257, 191 USPQ (CCPA 1976). Furthermore, it has been held that changes in size/proportion of an invention requires only routine and customary skill in the art, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). And furthermore, it is settled principle of law that mere carrying forward of an original patent conception involving only change of form, proportions is not an invention which will sustain patentability, see In re Williams, 36 F.2d 436, 438 (CCPA 1929).
Regarding Claim 4, Matsuda discloses that the first and second lumens may comprise symmetric lumens (see Fig. 6c).
Regarding Claim 9, Matsuda, as modified by Mischishita, provides for the catheter to include a second radiopaque marker at the distal end of the catheter (see Fig. 8, Mischishita – i.e. the “distal end” marker (11), see also Fig. 7 where the distal marker is alone illustrated).
Regarding Claim 10, to the extent that Matsuda, as modified by Mischishita, is intended to position the radiopaque marker in close, adjacent proximity to the side opening so as to be provided “around the side holes 10”, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to locate the proximally adjacent radiopaque marker of modified Matsuda to be in very close proximity to the side hold, i.e. at a distance of 1 cm or less from the proximal most side opening so as to allow the position of the side opening to be clearly determined under fluoroscopy. It has been held where the claimed ranges overlap or lie inside ranges disclosed in the prior art a prima facie case of obviousness exists, see In re Wertheim, 541 F.2d 257, 191 USPQ (CCPA 1976). Furthermore, it has been held that changes in size/proportion of an invention requires only routine and customary skill in the art, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). And furthermore, it is settled principle of law that mere carrying forward of an original patent conception involving only change of form, proportions is not an invention which will sustain patentability, see In re Williams, 36 F.2d 436, 438 (CCPA 1929).
Regarding Claim 11, the resultant invention of modified Matsuda results in construction of an invention wherein the region of the catheter between a distal most end opening and the proximal most side opening forms a functional area of the catheter, and wherein the radiopaque marker is positioned to facilitate placement of the functional area of the catheter into the right atrium of the heart during a dialysis procedure. Examiner submits that such a functional result flows naturally through the inclusion of the marker band(s) “around the side hole” of Matsuda whereby the prior art need no explicitly recognize performance of the function in order to be capable of and configured for use in the designated manner.

Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2006-346183 (“Matsuda”) in view of WO 2006/090707 (“Mischishita”) as applied above, and further in view of U.S. Publication No. 7,141,035 (“Haggstrom”)
Regarding Claim 5, Matsuda, as modified, discloses the invention substantially as claimed except that the catheter comprises a spiral tip. However, such spiral tips are known to the prior art. However, Haggstrom discloses a related, multi-lumen helical catheter wherein the distal tip of the catheter may be configured as a spiral tip to “facilitate fluid flow and prevent recirculation between lumens” (see Fig. 19). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the distal opening(s) of the invention of Matsuda to comprise a spiral shaped offset, as disclosed by Haggstrom, in order to assist in limiting recirculation between the openings thereby helping to ensure that sufficient dialysis is performed.
Claim(s) 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2006-346183 (“Matsuda”) in view of WO 2006/090707 (“Mischishita”) as applied above, and further in view of U.S. Patent No. 5,403,291 (“Abrahamson”)
	Regarding Claim 6, Matsuda recites “the shape of a side hole is not specifically limited” and as such clearly contemplates configurations other than circular. Slot shaped side openings are known to the prior art. For example, Abrahamson discloses a related dialysis catheter wherein “generally slot-shaped side openings” are formed (Abstract). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the shape of the side opening of modified Matsuda to comprise a slot shape, as disclosed by Abrahamson, whereby Matsuda contemplates that other shapes can be used and Abrahamson specifically identifies slot shaped openings as being known and useful in the art of hemodialysis catheters. It has been held that a mere change in shape cannot sustain patentability, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding Claim 7, Matsuda discloses that the first and second lumens may comprise symmetric lumens (see Fig. 6c).
Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2006-346183 (“Matsuda”) in view of WO 2006/090707 (“Mischishita”) and U.S. Patent No. 5,403,291 (“Abrahamson”) as applied above, and further in view of U.S. Publication No. 7,141,035 (“Haggstrom”)
Regarding Claim 8, Matsuda, as modified, discloses the invention substantially as claimed except that the catheter comprises a spiral tip. However, such spiral tips are known to the prior art. However, Haggstrom discloses a related, multi-lumen helical catheter wherein the distal tip of the catheter may be configured as a spiral tip to “facilitate fluid flow and prevent recirculation between lumens” (see Fig. 19). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the distal opening(s) of the invention of Matsuda to comprise a spiral shaped offset, as disclosed by Haggstorm, in order to assist in limiting recirculation between the openings thereby helping to ensure that sufficient dialysis is performed.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM R CARPENTER/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
10/05/2022